            IN THE DISTRICT COURT OF THE UNITED STATES
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

JAMES BROADHEAD, # 224802,                  )
                                            )
            Plaintiff,                      )
                                            )
      v.                                    )      CASE NO. 2:19-CV-393-WKW
                                            )                [WO]
OFFICER C/O TRAVIS FITZPATRICK,             )
et al.,                                     )
                                            )
            Defendant.                      )

                                    ORDER

      On June 10, 2019, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 2.) After an independent review of the

record and upon consideration of the Recommendation, it is ORDERED that:

      (1)   The Magistrate Judge’s Recommendation (Doc. # 2) is ADOPTED; and

      (2)   Petitioner James Broadhead’s 42 U.S.C. § 1983 complaint is

DISMISSED without prejudice.

      Final judgment will be entered separately.

      DONE this 3rd day of July, 2019.

                                           /s/ W. Keith Watkins
                                       UNITED STATES DISTRICT JUDGE
